DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
 
Allowable Subject Matter
Claims 1-5, 8-15, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
performing a first treatment on the top surface of the first metallic feature, wherein the first treatment is performed through the opening, and the first treatment is started at a time a horizontal top surface of the dielectric layer is exposed, and the first treatment is performed using a first process gas, 
wherein the first treatment comprises an oxidation process, and wherein after the first treatment, a surface layer of the dielectric layer has a first silicon-to- oxygen ratio, and an underneath part of the dielectric layer underlying the surface layer has a second silicon-to-oxygen ratio higher than the first silicon-to-oxygen ratio; 
after the first treatment, performing a second treatment, wherein the second treatment is performed through the opening, and the second treatment is performed using a second process gas different from the first process gas; and depositing a second metallic feature in the opening.
in claim 10:
oxidizing a surface layer of the first metallic feature to form a metal oxide layer at a surface of the first metallic feature, wherein a process gas for the oxidizing passes through the opening to reach the surface layer, wherein during an entirety of the oxidizing, the dielectric layer is free from photo resist thereon, and 
wherein after the oxidizing, a horizontal top surface part in the surface layer of the dielectric layer has a first silicon-to-oxygen ratio, and a lower part of the dielectric layer underlying the horizontal top surface part has a second silicon-to-oxygen ratio higher than the first silicon-to-oxygen ratio; 
performing an reduction reaction to reduce the metal oxide layer back to an elemental metal; and performing a bottom-up deposition process to deposit a tungsten plug in the opening.
in claim 21:
oxidizing a surface layer of the conductive feature to form an oxide layer on the conductive feature, wherein the oxidizing is performed on the surface layer through the 2) to reduce the oxide layer, wherein the oxide layer is reduced back to materials comprising an elemental metal; and filling the opening with an additional conductive feature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826